MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioner Faustino Pedroza-Lopez’s application for cancellation of removal.
A review of the administrative record demonstrates that petitioner has presented no evidence that petitioner has a qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molinar-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.